Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.


Applicant is requested to number the lines of each claim according to the line of the claim (not the line of a page) so that lines can be referenced at ease.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5, 7-8, 10 and 12:
	The use of the word “suitable” should be avoided and deleted because it is not clear whether an element actually performs any function.  
[i.e. “a memory manager (an element) suitable (may or can) for acquiring …, providing…, setting….”.  Because of the word in the phrase has a word ‘suitable’, it is not clear whether or not the memory manager actually performing any of acquiring function, providing function and setting function?]
Note:  above is only an example.  The applicants are responsible to review all claims and make corrections as needed.

Claim 6:
	At lines 3-4, the term “the types” lacks antecedent basis.  Where are the types coming from?
too many comas “,”.  Are fields included?  What kind of fields?  Again, the “types” of what?  In other words, what exactly are recited for just a word “fields” and a word “types”?  (Many) types (plural) of a memory unit (singular)? 
At line 4, what does “operation timing operation” means?

Claim 7:
	At line 7, the term “the host” lacks antecedent basis.  Where is the host coming from?

Claim 9:
	At lines 3-4, the term “a (new) memory unit” is confusing.  (a) It is not clear whether or not the term “a (new) memory” refer to one of the (previously recited) memory units?  What interrelationship does “a memory unit” (at lines 3-4) have with any of the previously recited plurality of memory units (in claim 7)?   

Claim 11:
	At line 3, the term “the types” lacks antecedent basis.  Where are the types coming from?
At lines 3-5, the phrase “includes, as fields, type of a memory unit and the types, operation timing operation, operation timing operation, capacity information and too many comas “,”.  Are fields included?  What kind of fields?  Again, the “types” of what?  In other words, what exactly are recited for just a word “fields” and a word “types”?  (Many) types (plural) of a memory unit (singular)? 
At line 4, what does “operation timing operation” means?

Claim 12:
	At line 18, the term “information” is vague.  What information is it?
	At line 20, the term “the controller (singular)” is confusing.  Which controller does “the controller” refer to?

Claim 4:
	This claim is rejected because it depends on claim 1 and contains the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0191964 and Lee hereinafter) in view of Marripudi et al. (2018/0260158 and Marripudi hereinafter).
Claim 7:
	Lee discloses the invention substantially as claimed.  Lee shows (figure 2) that an information handling system (200) includes a processor (210) [recited ‘controller’], an I/O controller hub (230) and a BIOS memory device (260) [recited ‘host’].  The processor (210) includes a memory controller (215) [recited ‘memory manager’] that controls an operation of the memory module (240) [recited ‘memory unit’], wherein the memory module includes a SPD memory device (figure 2, ¶s [0049], [0051], [0057]).
	Lee teaches (figure 3) that during the booting of the information handling system (200) (recited ‘when power is supplied’), the processor (210) may obtain/extract current identification information or a current serial number of the memory module (240a or 240b) from the serial presence detect (SPD) memory device(280a or 280b) (step S320).  When the current identification information is not equal to the stored identification (S330), the memory controller (215) (with the processor (210)) may set an operation mode (step S340) and may perform a memory training (step S350) (figures 3, 4 and 5, ¶s [0072]-[0074]). 
Lee teaches that SPD data (or the identification information) may be read from a SPD memory device included in the memory module (240) via the SMBUS, and then transferred to 
Lee does not teach that the host.  Marripudi teaches (figure 1) that a host software (300) is connected to a non-volatile device (200) (figure 1, ¶ [0045]).  It would have been obvious to one skilled in the art to realize that Lee’s input/output controller hub (230) would provide an interface to connect to Marripudi’s host software (300) to transfer Lee’s SPD data from Lee’s I/O controller hub (230) to Marripudi’s host software (300).  One having ordinary skill in the art would be motivated to do so because Lee teaches that Lee’s input/output controller hub (230) may be provide various interfaces with peripheral devices (¶ [0056]).
	Lee does not teach the plurality of memory units/modules.  Lee, however, does teach (in figure 2) that the memory module (240) is with not only one singular rectangular box for a single memory module, but with plurality of rectangular boxes for the memory modules (240) (see figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Lee’s information handling system (200) would have been comprised of plurality of memory modules instead (of only a single memory module).  One having ordinary skill in the art would be motivated to realize so because Lee teaches that those skilled in the art will appreciate that many modifications are possible in his current example embodiments with departing from the novel teaching and advantages of his present invention concept ¶ [0124]). 



Claims 8 and 9:
	Lee teaches (figure 5) that the processor (210) may store current identification information (262b) and the test result (263b) in a nonvolatile memory device in the information handling system (S370), wherein such a nonvolatile memory device is not part of the SPD memory device nor BIOS memory device [figure 5, ¶[0076]).
	Lee also teaches that the operation parameters may be set using the results of the BIST and the training (¶[0069]).

Claim 10:
	Lee teaches that the system (200) having chip-to-chip connections/interfaces between the memory module (240) and the memory controller (215) (¶[0059]).

Claim 11:
	Lee’s SPD data may be include type of memory devices included in the memory module (240), a type of memory module (240), operation timing information, manufacturing information a revision code, a serial number, etc. (¶s [0058] and [0041]).

Claim 1:
	This claim is similar to claim 7 with additional feature of performing interface training with the controller.  
	Lee teaches that the memory controller (215) may perform the memory training to calibrate an interface with the memory modules (240a) or (240b) (S350) (figures 4-5, ¶[0075).
Claims 2-3 and 5-6:
	Claims 2-3 and 5-6 are rejected for reasons similar to those set forth against claims 8-9 and 10-11, respectively.

Claim 4:
	Lee teaches that the memory modules (240a or 240b) is controller to perform (built-in self-test) BIST, wherein the BIST may be a memory full cell test to verify whether entire memory cells normally operate (¶ [0075]).
	It would have been obvious to one skilled in the art to realize that Lee’s memory full cell test (or Lee’s BIST) would be included a data input and output (I/O) test.  One having ordinary skill in the art would be motivated to realize so because a data input and output (I/O) test (such as read-in and read output data/pattern from a memory and then compare) is well-known in the art.

Claim 12:
	This claim is similar to claim 1 with additional elements of a memory pool and  a controller group coupled to the memory pool, wherein the memory pool including a plurality of memory groups, each group including plurality of memory units, and wherein the controller group including a plurality of controllers, each of the controllers coupled to a corresponding memory group.
	Marripudi teaches that a computer system (104) includes a host connecting to a plurality of NVM storage devices (204A, 204B, and 204C).  In each of the NVM storage devices, 
each of the NVM storage device (204A, 204B and 204C) would have been comprised of Lee’s information handling system (200) having the combination of Lee’s processor (210), memory modules (240), I/O controller hub (230) and BIOS memory (260).  One having ordinary skill in the art would be motivated to realize so because (a) duplicate parts would provide a multiple effect and (b) Lee teaches modifications are possible in the example embodiments without departing from the novel teachings and advantages of the present inventive concept (¶[0124]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. US 2016/0328156 – Swarbrick et al. – DRAM memory channel scrabbling/ECC disassociated communication.
b. US 2019/0310784 – Kim et al. – Memory module and memory system including memory module.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111